Citation Nr: 1600434	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  05-38 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

Entitlement to an initial evaluation for hidradenitis suppurativa with scarring in excess of 10 percent, prior to May 15, 2013, and in excess of 30 percent from that date.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and his caregiver


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran had active service from October 1979 to January 1982.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The rating decision granted service connection for hidradenitis suppurativa with scarring, evaluated as 10 percent disabling.  An August 2014 rating decision assigned a 30 percent evaluation, effective May 15, 2013.

When this issue was previously before the Board in July 2013 and May 2015, it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's May 2015 remand noted that the report of a July 11, 2014, VA Scars/Disfigurement examination, conducted at the Beckley, West Virginia, VA Medical Center (VAMC), provides that the Veteran had scars or disfigurement of the head, face or neck.  He had scars of both sides of the neck and chin area that were described as being of different size and shape and difficult to measure.  Since it was not possible to measure these scars, the examiner took a photograph for the raters.    

The May 2015 remand observed that the Veteran's eFolders did not include the color photograph taken during this examination.  The Board requested that the AOJ obtain and associate with the record copies of all outstanding VA medical records, to include the photograph taken during the examination.  

In June 2015 correspondence, the Beckley VAMC informed the Appeal Management Center (AMC) that it did not have the records the AMC had requested [the photograph from the July 2014 VA examination] and had forwarded the request to the Richmond, Virginia, VAMC.  

Two photographs were associated with the record in July 2015.  However, they are from a July 7, 2014, appointment at a VA Dermatology Clinic, not the July 11, 2014, VA Scars/Disfigurement examination.  Moreover, they depict the Veteran's abdomen, not his face.

In July 2015, the AMC requested that the Richmond VAMC provide photographs taken during the July 2014 VA examination.  The Veteran's eFolders do not include any response.  

Based on the foregoing, the Board concludes that the development requested by the Board's May 2015 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

As noted in the May 2015 remand, statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA medical records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

As also noted in the May 2015 remand, the VA Disability Benefits Questionnaire (DBQ) for Scars/Disfigurement specifically requires photographs of any scars or disfiguring conditions of the head, face or neck.  This requirement establishes that the photograph of the Veteran's disfiguring scars is necessary for the proper evaluation of the disability.

The Board additionally observes that while the report of the July 2014 VA Scars/Disfigurement examination provides that the Veteran had scars or disfigurement of the head, face or neck, the report of a VA Skin Diseases examination conducted on the same day by the same examiner provides that the Veteran's skin condition did not cause scarring or disfigurement of the Veteran's head, face or neck.  

This discrepancy highlights the importance of the photograph of the Veteran's face taken during the VA Scars/Disfigurement examination.  If the AOJ determines that this photograph is unavailable, another VA examination will be necessary to resolve the inconsistency.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Richmond VAMC in order to obtain and associate with the record copies of all outstanding VA medical records, to include the photograph taken during the July 11, 2014, VA Scars/Disfigurement examination at the Beckley, West Virginia, VAMC.  

Document the efforts made to obtain these records along with any negative responses.

2.  If, and only if, the photograph is unavailable, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected hidradenitis suppurativa with scarring.  Copies of all relevant records from the Veteran's eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the  Veteran's hidradenitis suppurativa with scarring.  The examiner is requested to specifically address whether the Veteran's disability results in scars or disfigurement of the head, face or neck.  If so, such scars or disfigurement should be described in detail and photographed.  The appropriate DBQs should be filled out for this purpose, if possible.

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

